Fourth Court of Appeals
                                          San Antonio, Texas

                                             JUDGMENT
                                            No. 04-19-00753-CR

                                              Paul PESINA,
                                                Appellant

                                                    v.

                                           The STATE of Texas,
                                                 Appellee

                        From the 81st Judicial District Court, Wilson County, Texas
                                     Trial Court No. 18-10-161-CRW
                               Honorable Donna S. Rayes, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the judgment of the trial court and the
trial court’s Order To Withdraw Funds are MODIFIED to delete the $25 time payment fee and to
reflect assessed costs in the amount of $224. The trial court’s judgment is AFFIRMED AS
MODIFIED.

         The Wilson County District Clerk is ORDERED to delete the $25 time payment fee from
the bill of costs in this case, and to prepare and certify a corrected bill of costs.

           SIGNED June 9, 2021.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Senior Judge, sitting by assignment